                               IN THE UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ALABAMA
                                          NORTHERN DIVISION

IN RE:                                                                 CASE NO. 18-81676-CRJ-13
         Amanda R Nichols
                                                                       CHAPTER 13
SS#: XXX-XX-5445
               DEBTOR

                           TRUSTEE'S MOTION TO MODIFY CHAPTER 13 PLAN

 COMES NOW, Michele T. Hatcher, the Chapter 13 Trustee in the above styled case, and moves this Court to
 modify Debtor's Plan confirmed August 13, 2018; and as grounds therefore, the Trustee would show
 unto the Court as follows:

         1. The Debtor's Chapter 13 plan presently calls for payments of $350.00 monthly to the
            Chapter 13 Trustee.

         2. The Debtor is in material default with respect to the terms of the Chapter 13 Plan. The total
            delinquency is $1,122.00 through 6/30/2019.

         3. In order for the Plan to complete as confirmed, the Trustee proposes to increase the Chapter 13 Plan payments
            to the amount of $414.00 monthly beginning in August 2019 for the remaining 23 months of the Plan to cure
            the default.

         4. The Trustee shall monitor the Debtor's Plan payments for a term of three months, beginning August 2019
            through October 2019, time being of the essence. If the Debtor fails to make a Plan payment to the Trustee in
            any of these months, this Chapter 13 case may be dismissed on the motion of the Trustee, without notice or
            hearing.


  WHEREFORE, the Trustee moves for an order modifying the Plan pursuant to 11 U.S.C. § 1329 and Rule 3015(g) to
  increase the Chapter 13 Plan payments to the amount of $414.00 monthly, beginning August 2019 for the remaining 23
  months of the Plan. The Trustee shall monitor plan payments for a term of three months beginning August 2019 through
  October 2019 with time being of the essence. If the plan payments are not made to the Trustee in any of these months,
  this Chapter 13 case may be dismissed on the motion of the Trustee, without notice or hearing. Other provisions: All
  other provisions to remain the same.

  RESPECTFULLY SUBMITTED, this the 15th day of July, 2019.
      NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A WRITTEN RESPONSE IS
      FILED WITH THE CLERK OF THE U. S. BANKRUPTCY COURT AND A COPY SERVED ON THE
      CHAPTER 13 STANDING TRUSTEE WITHIN TWENTY-ONE (21) DAYS FROM DATE OF SERVICE
      HEREOF. THIS MOTION WILL BE GRANTED UNLESS AN OBJECTION IS FILED WITHIN
      TWENTY-ONE (21) DAYS.




                                                                      /s/ Michele T. Hatcher
                                                                      MICHELE T. HATCHER, TRUSTEE
                                                                      P.O. BOX 2388
                                                                      DECATUR, AL 35602-2388
                                                                      (256)350-0442

                                           CERTIFICATE OF SERVICE

    I hereby certify that on 15th day of July, 2019, I have served a copy of the foregoing on the parties listed below by
depositing the same in the United States Mail, postage prepaid and properly addressed, or if the party being served is a
registered participant in the CM/ECF System for the United States Bankruptcy Court for the Northern District of Alabama,
service has been made by a "Notice of Electronic Filing" pursuant to FRBP 9036 in accordance with subparagraph II.B.4
of the Court's Administrative Procedures.

Amanda R Nichols                                  BOND BOTES SYKSTUS TANNER &
904 Vista Circle                                  MCNUTT
Tuscumbia, AL 35674                               102 S COURT STREET STE 314
                                                  FLORENCE, AL 35630

   This the 15th day of July, 2019.


                                                                      /s/ Michele T. Hatcher

                                                                      Michele T. Hatcher, Trustee
